This case comes to this court on appeal from the circuit court of Orange County. The suit was brought for the construction of the last will and testament of Charles G. Lee.
The only point for decision is whether a contingent remainder in an estate is destroyed upon the termination of the particular estate upon which the remainder estate is dependent.
This point was settled by this court in two cases: Tankersley v. Davis, 128 Fla. 507, 175 So. 501, and Blocker v. Blocker,103 Fla. 285, 137 So. 249.
The decree of the chancellor is without error and is hereby affirmed.
Affirmed.
BUFORD, and THOMAS J. J., concur.
TERRELL, C. J., concurs in opinion and judgment. *Page 286